Per Curiam.
By prior decision and order (Matter of Potts, 242 AD2d 749), respondent was suspended from the practice of law on account of his conviction in Ohio of a “serious crime”, as that term is defined in Judiciary Law § 90 (4) (d), and ordered to show cause why a final disciplinary order should not be entered pursuant to Judiciary Law § 90 (4) (g).
As a condition of a suspended sentence, respondent irrevocably surrendered his license to practice law in Ohio. Respondent did not appear on petitioner’s motion seeking his suspension nor has he responded to the instant order to show cause. In view of the above, we determine that respondent should be disbarred (see, e.g., Matter of Kagan, 185 AD2d 1013).
Cardona, P. J., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that respondent, who was admitted to practice by this Court on September 20, 1983, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent *815is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk, or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of this Court’s rules regulating the conduct of disbarred attorneys.